Carley, Judge.
Appellant was convicted of three counts of armed robbery. His counsel has filed a motion to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). Counsel has complied with the requirements of Anders. Appellant has filed his own pro se brief in which he attacks his conviction essentially on the ground that his co-defendant, who pled guilty and testified against appellant at trial, is now willing to recant that testimony and exonerate appellant. This court, in determining whether any error occurred, is bound by the record and transcript before us which includes the incriminating testimony of appellant’s co-defendant. Appellant’s remedy, if his co-defendant is now willing to exonerate appellant, lies with the trial court through an extraordinary motion for new trial and not with this appellate court which can consider only the evidence which was adduced at the trial. See generally Dobbs v. State, 245 Ga. 208, 210 (3) (264 SE2d 18) (1980).
As required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have fully examined the record and transcript to determine independently if any errors of law occurred. We agree with counsel that the appeal is frivolous. Accordingly, we grant counsel’s motion to withdraw. After an independent review of the entire record, we find that a rational trior of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528) (1980). Therefore, we affirm appellant’s conviction. See Snell v. State, 246 Ga. 648 (272 SE2d 348) (1980).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.